UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest Event Reported):April 27, 2007 Alternative Loan Trust 2007-8CB (Exact name of the issuing entity) Commission File Number of the issuing entity:333-131630-93 CWALT, Inc. (Exact name of the depositor as specified in its charter) Commission File Number of the depositor:333-131630 Countrywide Home Loans Inc. (Exact name of the sponsor as specified in its charter) Delaware 87-0698307 (State or Other Jurisdiction of Incorporation of the depositor) (I.R.S. Employer Identification No. of the depositor) 4500 Park Granada Calabasas, California 91302 (Address of Principal Executive Offices of the depositor) (Zip Code) The depositor’s telephone number, including area code (818) 225-3000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12(b) under the Exchange Act (17 CFR 240.14a-12(b)) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events. The tables attached hereto as Exhibit 99.1 describe characteristics of the mortgage loans following the transfer to the issuing entity of all Supplemental Mortgage Loans during the Pre-funding Period and as of the related cut-off date.All percentages set forth below have been calculated based on the aggregate Stated Principal Balance of the mortgage loans as of the related cut-off date.The sum of the columns may not equal the respective totals due to rounding.In addition, each weighted average FICO credit score set forth below has been calculated without regard to any mortgage loan for which the FICO credit score is not available. Capitalized terms used but not defined herein shall have the respective meanings assigned to them in the related prospectus supplement, as filed with the Securities and Exchange Commission on April 3, 2007 under Rule 424(b)(5). Item 9.01. Financial Statements and Exhibits. (a) Not applicable. (b) Not applicable. (c) Exhibits: Exhibit No. Description 99.1 Characteristics of the final mortgage pool. 2 Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CWALT, INC. By: /s/ Darren Bigby Name: Darren Bigby Title:Executive Vice President Dated:April 27, 2007 3 Exhibit Index Exhibit No.Description 99.1Characteristics of the final mortgage pool. 4
